Title: From John Adams to Elbridge Gerry, 28 April 1780
From: Adams, John
To: Gerry, Elbridge


     
      My dear Friend
      
       28th. April 1780
      
     
     Since my Arrival in Europe I have had Reason to be very well Satisfied with my Reception, hitherto, in Spain, in France, and especially among the Americans in Europe. I have received Letters, from various Quarters of warm Congratulations and full of Professions, of Respect and offers of service. Such Letters I have had from Mr. Bondfield at Bordeaux, Mr. Williams and Mr. Johnson, and Mr. Livingston at Nantes, and from Mr. Jennings and Mr. W. Lee at Brussells.
     I am much obliged to Mr. Johnson, for his kind Letter, and for good Intelligence. He has many Vessells, which arrive in Nantes to his Consignment from Baltimore: I wish that Congress, and Members of Congress, would sometimes send Letters and Newspapers to me that way: as also by another Way, I mean from Boston and Newbury Port, by the Way of Spain, Bilbao or Cadiz for Example, in this Case they should be directed to the Care of some particular Gentleman in those Cities, that he may inclose them, to avoid the enormous Expence of Postage, from America. The postage of large Packetts this Way would be terrible: but single Letters, containing, Articles and Paragraphs cut out from the Newspapers, will have a better Chance of coming soon this Way than any other. I give to Congress such tedious Histories of public affairs that I need not repeat, any of them to you, in my private Letters.
     My Mission has been announced with so much Pomp, and there have been so many Speculations about me, that I expected, before this Time, the Gall of the Tories and Refugees, would attacked me, in the English Newspapers. I expected that Parson Bates and Parson Vardel would have been employed, to bespatter me, with their Dirt and Lyes: but You know very well that I am acquainted with these Gentlemen, and perhaps they may think that I am as able to tell a Truth, as well as their Parsons can tell lies. And I am persuaded they dread my Truths, more than I do their Lies. Hitherto however they have had the Philosophy, and magnanimity, to treat me with the Contempt I deserve.
     If there should be any Representations to you, or in America, concerning me, let me beg you to acquaint me with it, by the surest Channells and by several Ways. I have no reasons to Suspect any one in particular, but after, the Scraps, which were laid before the Committee of 13, I should not be surprised, if others should go. There is more Guise in Europe, than in America—the bad Passions are stronger, here, by habit, and necessity arising from their Luxury and Intrigues but they are more concealed. One sees the Reasons of the divine Precepts against Hipocrisy more clearly here than there.
     There is an American here, of great Learning and Ingenuity, close Application, great Candour and good Judgment, who has been, more than any other, forward in testifying his Affection to me, and his Zeal for the service of his Country. It is Counciller Edmund Jennings a native of Maryland. He lives now at Bruxells. I could wish that his Character was more known in America. I suppose however, that Congress will for the future bestow their Commissions of Importance upon, Persons of whom they have had more Experience. I hope this will generally be the Case, for our greatest misfortunes abroad have arisen from employing Persons who were not known to Congress nor to America, who did not know, at least very lately America, and in whom America had not Sufficient Grounds of Confidence, and who had not sufficient Grounds of Confidence in America. It is a severe Misfortune that the Laurens’s are not arrived, nor that I can learn likely to arrive. If they dont come, pray send somebody else.
     Adieu.
    